Case 1:19-cv-00127-SPW Document? Filed 06/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
NATHON HERROD,
CV 19-127-BLG-SPW

Plaintiff,

vs. ~ ORDER ADOPTING ,
MAGISTRATE’S FINDINGS

MAJORITY V.S. ONE STATE TO AND
STATE AFFIRMATIVE ASYLUM RECOMMENDATIONS
BANISHMENT 5 ASPECTS OF
ASYLUM USS. CITIZEN
SEPARATION OF
ENFORCEMENT
CALL BOX — STATE TO STATE
AND
LOCAL.REVIEW,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
May 4, 2020. (Doc. 5.) The Magistrate recommended dismissing the action. (/d.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3
days when a party is served by mail. No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendations for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1
Case 1:19-cv-00127-SPW Document 7 Filed 06/01/20 Page 2 of 2

1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Dismissal is appropriate under L.R. 5.3(b)
because more than 60 days have passed since the return of written communication
from the Court that was addressed to Plaintiff's address of record and Plaintiff has
not filed a notice of change of address.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 5) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE for failure to comply with L.R. 5.3(b).

DATED this [aay of June, 2020.

Drains. Pipl ti.

“ SUSAN P. WATTERS
United States District Judge
